Title: Elizabeth Smith Shaw to Abigail Adams, 14 February 1791
From: Shaw, Elizabeth Smith
To: Adams, Abigail


My Dear Sister—
Haverhill February 14th. 1791
By my Sister I have been informed of your Sickness, & of the distressed State of your Family, which gave me great, pain, & anxiety— more espicially for my Cousin Thomas, who when your Letter was written was still in great distress— I am sure I know how to pity a sick Family—For in the course of the last year, there were four months, when we were severely exercised with Sickness, & the voice of Health was not heard for a long time in our House—
I am very glad Cousin Louisa was with you— It is very comfortable, & an happy Circumstance, to have an amiable Neice to assist one, in such difficult times— Such a kind, tender good Nurse as I have found in my Betsy Smith, (I hope) & do not doubt, but you have experienced in your Louisa— She was always very attentive to you, & we all loved her the better for it— I hope by this time you are all happily recovered, & in the full enjoyment of the inestimable Blessing of Health— Betsy Quincy is very sorry to hear Polly Taylor has suffered— They were great favorites of each others— She hopes she has got quite well by this time—
We have had the coldest Winter which has been known for these many Years— The coldest December that was ever felt here— You, I presume have experienced nothing of our severe season— A greater state of temperature cheers your Dwelling, & the rough winds pass softly, over your dear Face—a Face—that I hope to be favoured with a sight of in the ensuing Season—& I pray nothing may prevent—
I wrote to you not long since by Major McFarland, who was going to Phyladelphia to assist his Family, by endeavouring to procure to himself some pecuniary Office— But having reached Newyork was abrubtly told of the unhappy fate of a favourite Son, who was unfortunately disappointed in transacting some commercial buisiness for the Army at the Ohio—could not bear the dishonour, & as a fool dieth, so died he—by commiting a suicide— The News so affected his poor Father, that he was obliged to return immediately home, & has hardly been seen since—
The Baron Stuben was so kind as to take charge of his business, & of my Letter to you, & one to Louisa from her Sister Betsy, both of which I hope you have received—
I now write expecting to send this by a couple of worthy young Gentlemen, Dr Woodbury, & Mr Henry West— They are two very active, enterprizing Men of this Town— They have carried on business for sometime in Phyladephia, & are now going for the purpose of extablishing a more regular line of Trade— If it is convenient I wish my Sister would notice them— They will take pleasure in bringing Letters, & I hope you will be able to write to me by them— It is a great while since I have had a Line from you—
I believe there was never a Country more blessed than ours— The People are now enjoying there hard earnings— [There] is no murmering— no complaining in our streets—no—n[ews] of Taxs—the six Dollors a Day is almost forgot— Health through—the Land—Peace—& Plenty crown the Year—
I suppose you have heard that Major Rice was married to Miss Sophia Blake, & that the good Dr Howard had again entered the Hymeneal Band, with Miss Jerusha Gay— Ten thousand Blessings on his head— The sagacious Hinghamites will say, that he has now, only fullfilled what he ought to have done thirty years ago—only one revolution of Saturn since— I find it dificult not to contrast the celebrated beauty—the northern Star which once shed her benign Influences on his delighted head, with the Person, whom he is now connected— It is true that she is a most amiable woman, & has an excellent Character— But it is a degree of perfection (at which I presume he has arrived) to love virtue, for its own sake—
Mr & Mrs Thaxter, & Cousin Betsy Smith are gone upon a visit to their Friends at Hingham, Braintree &ca I think he is really better, & has not had a Fit for several months— Cousin Betsy Thaxter spent two months in the Fall, with him— All we could do, & say, we could not prevail with her, to tarry the winter— But there was such a spirit of marrying had taken place among the Vestals at Hingham, that perhaps she wished to return before Cupids Flame was extinguished, while the Torch of Hymen was burning with unusual lustre, that she might be benifited by its sweet Influences—
Mr Shaw desires his best regards may be accepted by you, & Brother Adams, & believe me to be Yours most Affectionately
Elizabeth Shaw—
